United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                         July 22, 2003

                                                               Charles R. Fulbruge III
                                                                       Clerk
                            No. 01-20704
                          Summary Calendar


HOWARD JOHNSON,

                           Plaintiff-Counter Defendant-Appellant,
versus

CLARENCE O’NEAL BRADFORD; MICHAEL R. BURDICK; SERGEANT DESIMERLY;
D. ELDER; HOUSTON POLICE DEPARTMENT NARCOTICS TASK FORCE UNIT
#19; SMITH, Detective; DOYLE, Detective; JOHN DOE I, Officer;
JOHN DOE II, Officer,

                           Defendants-Appellees,

DOUGLAS MACNAUL,

                           Defendant-Counter Claimant-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-1660
                        --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

           Howard   Johnson,   Texas   prisoner   #785828,    appeals      the

district court’s dismissal of his 42 U.S.C. § 1983 complaint and

summary judgment in favor of defendants Michael Burdick and Douglas

McNaul.   There is no merit to Johnson’s contention that his Fourth

Amendment claims relating to the search of his apartment and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20704
                                  -2-

seizure of cocaine are not barred by Heck v. Humphrey, 512 U.S.

477, 487 (1994).    Johnson’s argument that the defendants were not

entitled to qualified immunity on his excessive force claim is

equally unavailing. “[H]andcuffing too tightly, without more, does

not amount to excessive force.”     Glenn v. City of Tyler, 242 F.3d

307, 314 (5th Cir. 2001).    Johnson’s challenge to the defendants’

alleged death threats does not present a claim of physical injury

and therefore fails to state an excessive force claim.     See Gomez

v. Chandler, 163 F.3d 921, 923 (5th Cir. 1999).      Johnson’s claim

that the other officers did not intervene to stop Officer Burdick

also fails, as Johnson has not shown that Officer Burdick was using

excessive force.     Therefore, there was no need for intervention.

See Hale v. Townley, 45 F.3d 914, 919 (5th Cir. 1995).    Johnson’s

allegation of a conspiracy among the officers to violate his rights

is conclusional.

          Finally, Johnson’s assertions that he was not allowed

sufficient discovery or the opportunity to amend his complaint are

without merit.     See Wicks v. Mississippi State Employment Servs.,

41 F.3d 991, 994-95 (5th Cir. 1995).

          The district court did not err in granting summary

judgment for defendants Burdick and McNaul, or in overruling

Johnson’s objections to its rulings on his procedural motions.

          Johnson’s motion for appointment of counsel is hereby

DENIED.

          AFFIRMED.